Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US7809287).
	With regard to Claim 1, Okamura teaches:
	A material cartridge comprising (title): a fresh label (Fig. 9 #100. Also column 12 lines 56-63); and a reclaimed indicator (Fig. 9 #660. Also column 12 lines 1-19) of the material cartridge, the reclaimed indicator indicating that material contained within the material cartridge, or to be contained within the material cartridge (column 12 lines 56-63), is reclaimed material from fabrication of a previous 3D object; wherein the reclaimed indicator is located underneath the fresh label such that when material in the material cartridge is depleted, the fresh label is removable to expose the reclaimed indicator (see Fig. 9, #660 is underneath #100).
	Okamura teaches that an ID tag gets moved so that the user knows what is in the cartridge. The ID tag memory seal 100 attached to the logo label plate 654 is moved after the first use of the toner cartridge 611 without fail so that the user can see the status of the ID tag memory seal 100 and clearly realize if the toner cartridge is a refilled product or not at a glance and, at the same time, the printer 2 can electrically determine if the consumable cartridge is a refilled product or not (column 12 lines 56-63). Printed information easily falls under KSR since Okamura teaches one tag for showing X and the removal of the tag to show Y. What is shown is up to the user. 	It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
	Further, Okamura teaches information label, moving the label showing new information. It does not matter to stack on top of each other. There is only so many ways to remove the label, thus it is seen as obvious.
	Furthermore, whatever the logo says, including that the material is reclaimed, is a matter of design choice, as it is within one of ordinary skill in the art. 
	With regard to Claim 2, Okamura teaches:
The material cartridge of claim 1, wherein the fresh label is a polymer plastic film covering an exterior portion of the material cartridge (column 8 line 23).
	With regard to Claim 3, Okamura teaches:
The material cartridge of claim 1, wherein the fresh label comprises a message to indicate the previously unused material is contained within the material cartridge (column 12 lines 56-63).
	With regard to Claim 5, Okamura teaches:
The material cartridge of claim 1, wherein the reclaimed indicator is a polymer plastic film (column 8 line 23).
	With regard to Claim 7, Okamura teaches:
The material cartridge of claim 1, wherein the reclaimed indicator comprises a message to indicate the material subsequently contained within the material cartridge is the reclaimed material (column 12 lines 56-63).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US7809287) as applied to claim 1 above, and further in view of Luke (WO2015167494).
	With regard to Claim 4, Okamura teaches:
	The material cartridge of claim 1, but is silent to wherein the fresh label comprises perforations to aid a label remover in removing the fresh label from the material cartridge. However, Luke which is in the same field teaches an ID tag that is removable via tearing. Luke teaches a printer cartridge (1) comprising a powder reservoir (2) a powder flow stimulator (3) in the reservoir (2), and a label (205) including authenticity information, wherein the label (205) is coupled to the powder flow stimulator (3) so that the label (205) a least partly displaces at stimulator movement thereby inhibiting further authentication (see claim 12). Tearing the carrier 5 so that the logo 7b and bar code 9b are visibly altered (page 5 [0022]).
	One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to incorporate the perforated film of Luke into Okamura. One of ordinary skill would have been motivated so carrier may displace, rupture, divide, unravel or tear so that the authenticity information is visible altered (Luke page 5 [0023]).
Allowable Subject Matter
Claims 6 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record does not teach wherein the reclaimed indicator indicates that material in the cartridge is reclaimed from a previous additive manufacturing job, and the reclaimed indicator is molded into the material cartridge. wherein the fresh label is shrink-wrapped onto the material cartridge over the reclaimed indicator, further comprising a display to prompt a user to remove the material cartridge from a first cartridge slot when the material in the material cartridge is depleted and indicate if the cartridge is to be discarded or inserted in a second cartridge slot to be loaded with reclaimed build material, wherein the fresh label indicates that the material cartridge contains build material for an additive manufacturing system that has not been used in any previous additive manufacturing job, and the reclaimed indicator indicates that the material cartridge contains, or is to contain, reclaimed build material from a previous additive manufacturing job, a sensor to detect when material in the material cartridge is depleted; and a label remover to remove the fresh label and expose the reclaimed indicator in response to a signal from the sensor that the material in the material cartridge is depleted, and the fresh label is partially attached to the material cartridge, exposing the reclaimed indicator, but remaining partially attached for later disposal.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant appears to argue a “fresh label” however this is given the broadest reasonable interpretation. Fresh is not given patentable weight as it is seen as a descriptive word and not a structural limitation.
	Applicant appears to argue that the indicator or label is not a reclaimed indicator. However, the modification of the logo 660, including that the material is reclaimed, is a matter of design choice, as it is within one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stadlmann (US20180370136A1), see figure 2, #102 and #101; Kniola (US20200376765A1) see figure 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715